Title: John Lamb to the American Commissioners, 10 Aug. 1786
From: Lamb, John
To: American Commissioners


          
            
              
            
            

              Alicante

              August 10th. 1786
            
          


          Finding my self unable to Imbark, and desiring to have my
            declaration forwd. as soon as possible according to your
              Excellency orders;. have sent the vessel to Give the earlyst notice. She Saild. the ninth of
            this Curt. with Every Transaction, together with my last
              orders from your Excellencys. the Vessel is insured and doth not sail at
            publick expence. I should be glad if I could here if mr.
            Randile had arrivd. and had dlrd. to your Excellency my decleration which I forwd,d
            by him: at the reception of your Excellency last orders to me. I Stated my Situation in
            Two letters one of the 15th July & the other of the
              18th. ditto, hope they have come safe to hand
          I am with due Respect / Your Excellencys most Obed,nt / Hmle. Serervt


          
            
              John Lamb
            
          
        